               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI`I

                              )
CHAD BARRY BARNES,            )
                              )
          Plaintiff,          )
                              )
     v.                       )
                              )
SEA HAWAI`I RAFTING, LLC;     )
KRIS HENRY; ALOHA OCEAN       )         Civ. No. 13-00002 ACK-WRP
EXCURSIONS, LLC; JOHN         )
DOES 1-20; MARY DOES          )
1-20; DOE CORPORATIONS        )
1-20; DOE PARTNERSHIPS        )
1-20; DOE ASSOCIATES          )
1-20; DOE GOVERNMENTAL        )
AGENCIES 1-20; AND OTHER      )
ENTITIES 1-20, in personam;   )
AND M/V TEHANI, HA 1629-CP,   )
AND HER ENGINES, EQUIPMENT,   )
TACKLE, FARES, STORES,        )
PERMITS, FURNISHINGS, CARGO   )
AND FREIGHT; DOE VESSELS 1-20,)
in rem.                       )
                              )
          Defendants.         )
                              )

     ORDER DENYING PLAINTIFF BARNES’S MOTION TO WITHDRAW THE
  REFERENCES OF CASES TO THE UNITED STATES BANKRUPTCY COURT FOR
                     THE DISTRICT OF HAWAI`I

          For the reasons that follow, Plaintiff Barnes’s motion

requesting the Court to withdraw the references of In re Sea

Hawai`i Rafting, LLC, Case No. 14-01520 (Bankr. D. Haw. 2014)

and In re Kristin Kimo Henry, Case No. 14-01475 (Bankr. D. Haw.

2014) to the United States Bankruptcy Court for the District of

Hawai`i is DENIED.



                                – 1 –
                            BACKGROUND

          For purposes of this Order, the Court will not recount

this case’s lengthy procedural history beginning in 2013.      The

Court only discusses those facts and events of specific

relevance to the issues that this Order addresses.

          On November 3, 2014, Defendant Kris Henry (“Defendant

Henry”), the sole member of Defendant Sea Hawai`i Rafting, LLC

(“Defendant SHR”), filed a chapter 13 bankruptcy petition 1/ in

the United States Bankruptcy Court for the District of Hawai`i

(the “bankruptcy court”).   See In re Kristin Kimo Henry, Case

No. 14-01475 (Bankr. D. Haw. 2014) (the “chapter 13 case”).      On

November 12, 2014, Defendant SHR filed a chapter 7 bankruptcy

petition 2/ in the bankruptcy court.   See In re Sea Hawai`i

Rafting, LLC, Case No. 14-01520 (Bankr. D. Haw. 2014) (the

“chapter 7 case”).

          Plaintiff Chad Barry Barnes’s (“Plaintiff Barnes”)

efforts to prosecute his maritime and non-maritime tort claims

1/ Chapter 13 of the Bankruptcy Code governs the adjustment of
debts of an individual with regular income. 6 Collier on
Bankruptcy ¶ 1300.01 (Richard Levin & Henry J. Sommer eds., 16th
ed. 2019). Chapter 13 involves reorganization of a debtor’s
unsecured and secured debts through a chapter 13 plan. Id. If
the debtor completes the chapter 13 plan, he receives a
discharge. Id.; 11 U.S.C. § 1328(a).
2/ Chapter 7 of the Bankruptcy Code governs liquidation of a

debtor. 6 Collier on Bankruptcy ¶ 700.01. Chapter 7 involves
the collection, liquidation, and distribution of a debtor’s
assets. Id. A Chapter 7 bankruptcy culminates in the discharge
of the debtor if the debtor is an individual, but not if the
debtor is an entity such as an LLC. Id.; 11 U.S.C. § 727(a).


                               – 2 –
against Defendant SHR and Defendant Henry have been

significantly frustrated by the operation of the bankruptcy

stay, which comes into effect automatically when a debtor files

for bankruptcy and stays the commencement or continuation of

litigation against the debtor.     11 U.S.C. § 362(a).

          Plaintiff Barnes has sought to prosecute his claims by

asking the bankruptcy court to lift the automatic stays against

Defendant SHR and Defendant Henry, their bankruptcy estates, and

the vessel M/V Tehani.     Chapter 7 case, Dkt. No. 285.   In a

Memorandum of Decision dated May 21, 2018, the bankruptcy court

lifted the automatic stays as to the vessel M/V Tehani and as to

Defendant SHR, allowing Plaintiff Barnes to litigate his in rem

claims against the vessel and his in personam claims against

Defendant SHR.   Chapter 7 case, Dkt. No. 300.    The bankruptcy

court declined to lift the automatic stays as to Defendant

Henry, Defendant Henry’s bankruptcy estate, or Defendant SHR’s

bankruptcy estate.   Id.

          On March 11, 2019, Plaintiff Barnes filed a “Motion to

Reverse Referrals of Sea Hawaii Rafting, LLC and Kris Kimo Henry

to Bankruptcy Court Pursuant to Rule 28 U.S.C. § 157(d)”      (the

“Motion”).   ECF No. 531.    Plaintiff Barnes asks the Court to

withdraw the references of the chapter 13 and chapter 7 cases to

the bankruptcy court.    No party has filed a memorandum in




                                 – 3 –
opposition.   The Court held a hearing on Plaintiff Barnes’s

Motion on May 15, 2019.

                          STANDARD OF REVIEW

          In general, district courts have original jurisdiction

over all bankruptcy matters.    28 U.S.C. § 1334.    However, 28

U.S.C. § 157(a) permits district courts to refer all bankruptcy

matters to a bankruptcy court.    Local Rule 1070.1(a) of the

Local Rules of Practice for the United States District Court for

the District of Hawai`i provides that, pursuant to 28 U.S.C. §

157(a), “all cases under Title 11 and civil proceedings arising

under Title 11 or arising in or related to a case under Title 11

are referred to the bankruptcy judges of this district.”

          28 U.S.C. § 157 classifies matters as either “core

proceedings,” for which the bankruptcy court may enter

appropriate orders and judgments, or “non-core proceedings,”

which the bankruptcy court may hear but for which it may only

submit proposed findings of fact and conclusions of law to the

district court for de novo review.       Sec. Farms v. Int’l Bhd. of

Teamsters, Chauffers, Warehousemen & Helpers, 124 F.3d 999, 1008

(9th Cir. 1997) (citing 28 U.S.C. § 157).      “Actions that do not

depend on bankruptcy laws for their existence and that could

proceed in another court are considered “non-core.”      Sec. Farms,

124 F.3d at 1008 (citing In re Castlerock Props., 781 F.2d 159,

162 (9th Cir. 1986)).   Core proceedings include “motions to


                                 – 4 –
terminate, annul, or modify the automatic stay,” as well as

“objections to discharges.”    28 U.S.C. § 157(b)(2)(G), (J).

            “A party who believes that a proceeding pending in the

Bankruptcy Court should instead be litigated before the district

court may move for mandatory or permissive withdrawal of that

reference pursuant to 28 U.S.C. § 157(d).”    Horowitz v. Sulla,

Civ. No. 16-00433 DKW-KSC, 2016 WL 5799011, at *1 (D. Haw. Sept.

30, 2016).    A district court may also sua sponte withdraw the

reference of a case or proceeding to the bankruptcy court.

Hawaiian Airlines, Inc., 355 B.R. 214, 218 (D. Haw. 2006); 28

U.S.C. § 157(d).    Motions to withdraw a reference are heard by

the district court.    Fed. R. Bankr. P. 5011(a).   Section 157(d)

provides:

            The district court may withdraw, in whole or
            in part, any case or proceeding referred
            under this section, on its own motion or on
            timely motion of any party, for cause shown.
            The district court shall, on timely motion
            of a party, so withdraw a proceeding if the
            court determines that resolution of the
            proceeding requires consideration of both
            Title 11 and other laws of the United States
            regulating organizations or activities
            affecting interstate commerce.

28 U.S.C. § 157(d).    The party moving for withdrawal of the

reference has the burden of persuasion.    Hawaiian Airlines,

Inc., 355 B.R. at 218 (citing In re First Alliance Mortg. Co.,

282 B.R. 894, 902 (C.D. Cal. 2001)).




                                – 5 –
                            DISCUSSION

           Preliminarily, the Court notes that Plaintiff Barnes

has not specified whether he is seeking mandatory or permissive

withdrawal of the references.   Nor has he set forth sufficient

arguments supported by legal authorities as to why the Court

should withdraw the references under the present circumstances.

Plaintiff Barnes is evidently seeking withdrawal of the entirety

of both cases from the bankruptcy court.   To determine whether

it would be appropriate to withdraw the cases or any portion

thereof from the bankruptcy court, it is necessary to consider

the recent events in both bankruptcy cases.

           On March 11, 2019, Plaintiff Barnes filed a “Motion to

Stay Discharge for Violation of Automatic Stay and to Lift

Protective Order” in the chapter 13 case. Chapter 13 case Dkt.

No. 246.   On that same date, he filed an identical motion in the

chapter 7 case.   Chapter 7 case, Dkt. No. 380.   On April 2,

2019, Plaintiff Barnes filed Motions for Reconsideration of

thirteen orders—eight in the chapter 13 case and five in the

chapter 7 case.   Chapter 13 case, Dkt. No. 252; Chapter 7 case,

Dkt. No. 387.   Additionally, on March 18, 2019, the Court issued

a Directive to the bankruptcy court requesting clarification on

whether the automatic stay still barred Plaintiff Barnes from

prosecuting claims against Defendant Henry in personam—Barnes

seeks to pierce the corporate veil and hold Defendant Henry


                                – 6 –
personally liable for Defendant SHR’s maintenance and cure

obligations, as well as to pursue other tort claims against

Defendant Henry.   Chapter 13 case, Dkt. No. 259; Chapter 7 case,

Dkt. No. 383.

           On April 23, 2019, the bankruptcy court issued seven

orders.   In the chapter 7 case, the bankruptcy court issued (1)

a Response to this Court’s Directive; (2) an Order Denying

Barnes’s Motion to Stay Discharge and Lift Protective Order; and

(3) an Order on Barnes’s Motion for Reconsideration.     Chapter 7

case, Dkt. Nos. 390, 391, and 392.      In the chapter 13 case, the

bankruptcy court issued (4) an Order Denying Barnes’s Motion to

Stay Discharge and Lift Protective Order; (5) an Order on

Barnes’s Motion for Reconsideration; (6) a Response to this

Court’s Directive; and (7) an Order of Discharge, which

discharged Defendant Henry from bankruptcy.     Chapter 13 case,

Dkt. Nos. 260, 261, 262, and 263.    In its Responses to this

Court’s Directive, the bankruptcy court ruled that the automatic

stay (and once Defendant Henry was discharged, the discharge

injunction) still barred Plaintiff Barnes from proceeding with

in personam claims against Defendant Henry.

           Plaintiff Barnes has appealed each of these orders to

the district court. 3/   But for these and several other appeals


3/The appeals are docketed as follows: Civ. No. 19-00210 DKW-RT;
Civ. No. 19-00211 DKW-RT; Civ. No. 19-00212 DKW-RT; Civ. No. 19-


                                – 7 –
awaiting resolution, 4/ it appears that there is nothing left for

the bankruptcy court to adjudicate.

           Since the bankruptcy court has already ruled that the

stay (and now the discharge injunction) shall continue to bar

Plaintiff Barnes’s in personam claims against Defendant Henry,

and further made additional rulings adverse to Plaintiff Barnes,

and Plaintiff Barnes has appealed those rulings, all these

matters are now before an appellate court.

           The Court will nevertheless analyze Plaintiff Barnes’s

request further.   As noted, both bankruptcy cases appear to be

concluded.   On April 23, 2019, the bankruptcy court issued an

Order of Discharge in the chapter 13 case.   Chapter 13 case, ECF

No. 263.   A debtor who has filed a chapter 13 bankruptcy

petition is entitled to a discharge as provided by 11 U.S.C. §

1328.   The bankruptcy code provides that “as soon as is

practicable after completion by the debtor of all payments under

the plan . . . the court shall grant the debtor a discharge of

all debts provided for by the plan or disallowed” by another

section of the bankruptcy code.   11 U.S.C. § 1328(a).

           Defendant Henry completed all payments under his plan

and, therefore, received his discharge on April 23, 2019.



00213 DKW-RT; Civ. No. 19-00214 DKW-RT; Civ. No. 19-00215 DKW-
RT; Civ. No. 19-00216 DKW-RT.
4/ The other appeals are docketed as follows: Civ. No. 16-00230
LEK-KSC; Civ. No. 16-00588 JAO-RLP; Civ. No. 19-00041 JMS-KJM.


                               – 8 –
Chapter 13 case, Dkt. No. 263.    This means that the chapter 13

case is closed—although, as the Court noted supra, Plaintiff

Barnes has appealed the Order of Discharge and three other

orders issued in the chapter 13 case.    For these reasons, it is

not clear what, if anything, the Court could “withdraw” from the

bankruptcy court at this time, particularly where Plaintiff

Barnes has four appeals from the chapter 13 case pending before

another judge in this district.

           Based upon the Court’s review of the docket in the

chapter 7 case, it appears that there is nothing left for the

bankruptcy court to do in that case either.    Indeed, Defendant

SHR’s estate appears to have been fully liquidated with the last

substantive order in the chapter 7 case being the Order

Approving Abandonment of Property dated December 6, 2018, in

which the bankruptcy court approved the Trustee’s abandonment of

the Tehani’s commercial use permit. 5/   Chapter 7 case, Dkt. No.

355.   Moreover, as the Court noted supra, Plaintiff Barnes

recently appealed three orders from the chapter 7 case.    But for

the resolution of Plaintiff Barnes’s appeals, it appears that

nothing remains for adjudication in the chapter 7 case.




5/That order is currently on appeal before another judge in this
district. See Civ. No. 19-00041 JMS-KJM.


                                 – 9 –
            For the foregoing reasons, the Court finds that

withdrawal of the references to the bankruptcy court is

inappropriate.

                                 CONCLUSION

            For the foregoing reasons, Plaintiff Barnes’s Motion

to reverse the references of the chapter 7 case and the chapter

13 case to the bankruptcy court is DENIED.




      IT IS SO ORDERED.

      DATED:   Honolulu, Hawai`i, May 31, 2019.




                              ________________________________
                              Alan C. Kay
                              Sr. United States District Judge



Barnes v. Sea Hawai`i Rafting, LLC, Kris Henry, M/V Tehani, et al., Civ. No.
13-00002 ACK-WRP, Order Denying Plaintiff Barnes’s Motion to Withdraw the
References of Cases to the United States Bankruptcy Court for the District of
Hawai`i.




                                   – 10 –
